DETAILED ACTION
This Office Action is in response to Amendment filed November 29, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the dam” that “comprises a center portion, a first inclined portion connected to the center portion and extending from a top surface of the center portion toward the substrate in a thickness direction of the display apparatus (emphases added)” as recited on lines 9-11 of claim 1 and on lines 8-10 of claim 14, and “the dam” that comprises “a second inclined portion connected to the center portion and extending from the top surface of the center portion in an opposite direction to the first inclined portion in the plan view” as recited on lines 9-15 of claim 1 and on lines 8-13 of claim 14 must be shown or the features canceled from the claim, because (a) the former limitation cited above suggests that the first inclined portion 120a in Fig. 3 of current application is disposed directly underneath the horizontal top surface of the center portion of the dam 120 since the first inclined portion extends from the top surface of the center portion toward the substrate 115 in the thickness direction of the display apparatus, (b) however, as can be seen clearly in Fig. 3 of current application, the first inclined portion 120a is separated from the horizontal top surface of the center portion of the dam 120 by a curved corner area of the dam 120, see the vertical line that is aligned with the leftmost edge of the first layer 121 which does not meet the horizontal top surface of the dam 120, and (c) also, contrary to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-14, 16, 17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants did not originally disclose that “the dam comprises a center portion, a first inclined portion connected to the center portion and extending from a top surface of the center portion toward the substrate in a thickness direction of the display apparatus (emphases added)” as recited on lines 9-11, because (a) the underlined portions of the cited limitation suggest that the first inclined portion 120a in Fig. 3 of current application is disposed directly underneath the horizontal top surface of the center portion of the dam 120 since the first inclined portion should extend from the top surface of the center portion toward the substrate 115 in the thickness direction of the display apparatus, and (b) however, as can be seen clearly in Fig. 3 of current application, the first inclined portion 120a is separated from the horizontal top surface of the center portion of the dam 120 by a curved corner area of 
(2) Further regarding claim 1, Applicants did not originally disclose that “the dam comprises” “a second inclined portion connected to the center portion and extending from the top surface of the center portion in an opposite direction to the first inclined portion in the plan view (emphases added)” as recited on lines 9-15, because (a) the underlined portion of the cited limitation suggests that the second inclined portion 120b in Fig. 3 of current application extends from the horizontal top surface of the center portion of the dam 120, and (b) however, as can be seen clearly in Fig. 3 of current application, the second inclined portion 120b is separated from the horizontal top surface of the center portion of the dam 120 by a curved corner area of the dam 120, see the vertical line that is aligned with the rightmost edge of the first layer 121 which does not meet the horizontal top surface of the dam 120.
Claims 2-5, 10-13 and 22 depend on claim 1, and therefore, claims 2-5, 10-13 and 22 also fail to comply with the written description requirement.
(3) Regarding claim 14, Applicants did not originally disclose that “the dam comprises a center portion, a first inclined portion connected to the center portion and extending from a top surface of the center portion toward the substrate in a thickness direction of the display apparatus (emphases added)” as recited on lines 8-10, because (a) the underlined portions of the cited limitation suggest that the first inclined portion 120a in Fig. 3 of current application is disposed directly underneath the horizontal top surface of the center portion of the dam 120 since the first inclined portion should extend from the horizontal top surface of the center portion toward the substrate 115 in the thickness direction of the display apparatus, and (b) however, as can be seen clearly in Fig. 3 of current application, the first inclined portion 120a is separated from the horizontal top surface of the center portion of the dam 120 by a curved corner area of the dam 120, see the vertical line that is aligned with the leftmost edge of the first layer 121 which does not meet the horizontal top surface of the dam 120.
(4) Further regarding claim 14, Applicants did not originally disclose that “the dam comprises” “a second inclined portion connected to the center portion and extending from the top surface of the center portion in an opposite direction to the first inclined portion in the plan view (emphases added)” as recited on lines 8-13, because (a) the underlined portion of the cited limitation suggests that the second inclined portion 120b in Fig. 3 of current application extends from the horizontal top surface of the center portion of the dam 120, and (b) however, as can be seen clearly in Fig. 3 of current application, the second inclined portion 120b is separated from the horizontal top surface of the center portion of the dam 120 by a curved corner area of the dam 120, see the vertical line that is aligned with the rightmost edge of the first layer 121 which does not meet the horizontal top surface of the dam 120.
Claims 16 and 17 depend on claim 14, and therefore, claims 16 and 17 also fail to comply with the written description requirement.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yukawa et al. (US 8,604,547)
Yukawa et al. (US 8,023,302)
Yamazaki (US 6,900,084)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 22, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815